DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-21, 24-27, and 43-50 are pending, with claims 6 and 20 standing withdrawn as drawn to a non-elected invention. Claims 10, 22-23, and 28-42 have been canceled. Claims 1-5, 7-9, 11-19, 21, 24-27, and 43-50 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11-19, 24-27, 43-44, 46-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Maesen et al. (US 2015/0056416), hereinafter Maesen, in view of Nollet et al. (US 2006/0130421), hereinafter Nollet.
Regarding claims 1-2 and 11, Maesen discloses a method of producing a top surface of a panel having a wear resistant layer (28) (Fig. 6, par. 0075), comprising: 
(a) applying a decorative layer (27, 4) (par. 0064, 0071; Fig. 4) onto a core/substrate (par. 0064, 0071; Fig. 4);
(b) applying a thermoplastic (par. 0048) wear resistant layer (28) (protective layer) directly onto the decorative layer (27) where the wear resistant layer has wear resistant particles (par. 0065) at the surface, that is transparent (par. 0075) and thermoplastic (par. 0048) as recited in the claim;
(c) pressing the top surface having particles (par. 0065; Fig. 6) directly against a pressing device, having a surface relief (24) (glossy portion) and embossments (25) to produce deeper indentations in the top surface of the thermoplastic layer (28) directly attached to the decorative layer (27) above, as in claim 11 of at least 100 microns (par. 0015) forming a “microstructured” or ”embossed” top surface- the “scratch resistant particles” and the “wear resistant particles” are both disclosed in the instant specification as being aluminum oxide – which is taught by Maesen as outlined in claim 4 below – as such, some of these particles could be viewed as one type of resistant particle and some can be viewed as another type because the claim does not preclude selecting the same material for both scratch and wear resistant particles.  
Maesen does not explicitly disclose that the surface relief (24) is made up of areas of different gloss, in order to produce different gloss levels in the substrate, or that the maximum depth of the “microstructure” (gloss) portion as produced is less than 30 microns, as recited in claim 1. 
However, Nollet discloses a substantially similar process for creating a floor panel, and in Nollet’s disclosure (Nollet, Fig. 4; par. 0006, 0105, 0115), there are different gloss zones (par. 0028) provided on the pressing device/press plate, for purposes of enhancing the appearance and visual properties of the final product (as discussed Nollet, par. 0019). 
Therefore, for the advantages described in the cited paragraph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above disclosure by Maesen to further specify that there are different gloss zones on the pressing device above, in order to produce a panel having enhanced optical properties to a user. 
Furthermore, regarding the size of the indentations of the microstructure (gloss), Nollet as discussed above discusses the relative size difference between the gloss levels, is within 10 microns, or less. 
While this does not explicitly disclose a value of less than 30 microns, as recited in the claim, Nollet also discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. 
In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105), as recited in the claim.
Regarding claim 3, Maesen/Nollet discloses the subject matter of claim 1 above, and further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 4 and 49, Maesen/Nollet further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much smaller than 200 microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claim 5, Maesen/Nollet further discloses a thermoplastic polyurethane material as recited in the claim (Maesen, par. 0048). 
Regarding claims 8-9 and 43, Maesen/Nollet further discloses a press plate/”structure foil” as recited in the claims (Nollet, Fig. 4, par. 0105; Maesen, Fig. 6).
Regarding claims 12-13, Maesen/Nollet further discloses that the substrate  further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4) having “synthetic material” which is distinct from the claimed “thermoplastic.” However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Maesen/Nollet as discussed above to further specify that the substrate is thermoplastic, as recited in the claim, for the same reasons as discussed above in claim 1.  
Regarding claims 14-15 and 25, Maesen discloses a method of producing a top surface of a panel having a wear resistant layer (28) (Fig. 6, par. 0075), comprising: 
providing a substrate (2) (par. 0064, 0071; Fig. 4);
applying a decorative layer (27, 4) onto the substrate (2) (Fig. 4);
(c) providing a wear resistant layer (28) having wear resistant particles (par. 0065) (claim 15), that is transparent (par. 0075) and thermoplastic (par. 0048) as recited in the claim;
(d) pressing the top surface having particles (par. 0065; Fig. 6) directly against a pressing device, having a surface relief (24) (glossy portion) and embossments (25) to produce deeper indentations of at least 100 microns (claim 25), 
Maesen does not explicitly disclose that the surface relief (24) is made up of areas of different gloss, in order to produce different gloss levels in the substrate, or that the maximum depth of the “microstructure” (gloss) portion as produced is less than 30 microns, as recited in the claim. 
However, Nollet discloses a substantially similar process for creating a floor panel, and in Nollet’s disclosure (Nollet, Fig. 4; par. 0006, 0105, 0115), there are different gloss zones (par. 0028), for purposes of enhancing the appearance and properties of the final product (as discussed Nollet, par. 0019). Therefore, for the advantages described in the cited paragraph of Nollet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above disclosure by Maesen to further specify that there are different gloss zones on the pressing device above, in order to produce a panel having enhanced optical properties to a user. 
Furthermore, regarding the size of the indentations of the microstructure (gloss), Nollet as discussed above discusses the relative size difference between the gloss levels, is within 10 microns, or less. 
While this does not explicitly disclose a value of less than 30 microns, as recited in the claim, Nollet also discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. 
In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105), as recited in the claim.
Regarding claim 16, Maesen/Nollet discloses the subject matter of claim 14 above, and further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 17 and 50, Maesen/Nollet further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much smaller than 200 microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claims 18 and 27, Maesen/Nollet as discussed above further discloses that the pressing is done in register with a printed pattern (“printed design”) (Maesen, par. 0044) as recited in these claims. 
Regarding claim 19, Maesen/Nollet as discussed above further discloses the thermoplastic polyurethane material (Maesen, par. 0048). 
Regarding claim 24, Maesen/Nollet as discussed above does not explicitly disclose that the value of the indentations are less than 30 microns, as recited in the claim. However, Nollet discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above, is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105).
Regarding claim 26, Maesen/Nollet, as discussed above for claim 14, further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4; Maesen, Fig. 6 with equivalent layers) having “synthetic material” which is distinct from the claimed “thermoplastic” in the cited embodiment. However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Maesen/Nollet as discussed above to further specify that the substrate is thermoplastic instead of a generic “synthetic resin,” as recited in the claim, for the same reasons as discussed above in claim 1/14 above.  
Regarding claims 44 and 46, Maesen/Nollet discloses the subject matter of claim 1 as discussed above, which includes a press plate having micro embossings, which would inherently, after the proposed modification is performed in claim 1 above, have a structure as recited in the claim with “micro embossings” of a size as recited in the claim with different depths for the different gloss zones (Nollet, par. 0105; Figs. 3-4 as modified with Maesen, Fig. 6).  Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to modify the structure of the plate to press the gloss portions as recited in the claim in view of the above teachings relating to the plate. 
Regarding claim 47, Maesen/Nollet further discloses that the pressing device directly contacts an entirety of the top surface of the wear resistant layer (Nollet, Fig. 4; Maesen, Fig. 6) as recited in the claim.  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maesen (US 2015/0056416) in view of Nollet (US 2006/0130421) as applied to claims 1 and 14 above, and further in view of Watts, Jr. et al. (US 2003/0072919), hereinafter Watts.
Regarding claims 7 and 21, Maesen/Nollet as discussed above for claims 1 and 14 does not discuss the material with which the press plate is made from, as recited in the claim but the press plate is noted above as including the pattern to be pressed onto the surface. 
However, Watts discloses a similar type of pressing device (Watts, par. 0056) that is made of steel. It has been held that the suitability of a known material based on its intended purpose supports a case of prima facie obviousness. Watts demonstrates that a metallic pressing device was known in the art before the effective filing date of the claimed invention for purposes of pressing a similar panel together while giving a textured surface, thus demonstrating its suitability as a material for this intended purpose of pressing a panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maesen/Nollet as discussed above, to further specify that the press plate is made of metal, as disclosed by Watts, as a known suitable material for this purpose. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Maesen (US 2015/0056416) in view of Nollet (US 2006/0130421) as applied to claim 1 above, and further in view of Pervan (US 2010/0092731).
Regarding claim 45, Maesen/Nollet as discussed above for claim 1 does not discuss applying a material to the surface the pressing device as recited in the claim. However, Pervan discloses that its pressure matrix (23) can have paint applied on protrusions of the pressing device, in order to be applied to the lower-depth surface positions in order to perform a perfect in register embossing (Pervan, Figs. 7d-7e, par. 0091) where the pressing device is also shown as engaging the entirety of the surface as claimed.  
Maesen/Nollet discloses a “base” process where a pressing device is provided, but is formed by engraving or etching. Pervan (‘731) discloses an “improved” process that has been improved in a similar way to the claimed invention in that it provides for a material to be placed onto the pressing device in order to form the different gloss levels along the layer simultaneously, but in an equivalent way as above. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated this aspect of Pervan’s disclosure (application of a material to the pressing surface), with the expected result of obtaining a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as disclosed by Maesen/Nollet to further include producing the pressing device by applying a substance to the surface, in order to create the protrusions that are then placed in register to form the indentations as claimed.  
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Maesen (US 2015/0056416) in view of Nollet (US 2006/0130421) as applied to claim 1 above, and further in view of Hanning (US 2015/0258716).
Regarding claim 48, Maesen/Nollet discloses the subject matter of claim 1 as discussed above, but does not specify the amount of particles added to the layer above. However, Hanning, as part of a similar method of producing a decorated panel (Hanning, abstract), likewise describes producing a “wearing layer” with similar hard materials (alumina) (Hanning, par. 0039), and discusses using a concentration of 10-250 g/m2 which overlaps with the claimed range. It has been held that where the prior art discloses a range which overlaps with claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is an amount of particles added as is claimed. 
With respect to the combination of Maesen/Nollet and Hanning, the first combinations both represent a process which differs from the claimed process in that the claimed process specifies the amount of particles within the wear resistant layer. Hanning demonstrates that loading of these particles into a layer in a range overlapping that of the claimed invention was known in the art, and would have been predictable to one of ordinary skill to have loaded the amount of particles as suggested by Hanning into the process above, as Hanning is also concerned with producing similar panels. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the amount of the particles is loaded in to the process above as described by Hanning as a substitution for the unspecified amount of particles in the base process above of Maesen/Nollet.  
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Maesen/Nollet does not provide for a thermoplastic layer directly onto the decorative layer.  
However, it is pointed out that Maesen, Fig, 4 is cited, not Fig. 3, where the thermoplastic layer (28) is above the decorative layer (27) with the pressing device above the thermoplastic layer (28) which would result in the same arrangement of layers as in the claimed invention.
Furthermore with respect to claim 1, the “maximum depth” of 30 microns is interpreted in view of “the embossed portions” in claim 9, which have a depth exceeding 100 microns. As such, Maesen is not viewed as teaching away from claim 1 since it is considered to meet the limitations in claim 9, which must be interpreted to include each and every limitation of claim 1. Maesen teaches the limitation of claim 9, while Nollet is read to teach the depth limitation in claim 1 as a result-effective variable. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, the rejections are maintained as outlined above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742